PER CURIAM.
We find no error in the rulings of the court on the admission of evidence in the course of the trial, nor any reversible error in the refusal to give the special instructions to the jury requested by the defendant below.
This disposes of all the assignments of error except the fourth, which is, “The court erred in permitting proof of the expenses of the plaintiff in looking after the matters in controversy,” as to which we find that the expenses of the plaintiff in looking after the matters in controversy were expressly included in the plaintiff’s demand set forth in his declaration, that the evidence in relation thereto was admitted without objection, and that there was no special instruction asked in regard thereto; therefore the fourth assignment of error is not well taken.
The judgment of the District Court is affirmed.